FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 27, 2016

                                      No. 04-16-00347-CV

              ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                               Appellant

                                                v.

                                  Gregorio G. PAREDES Jr.,
                                           Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 9,016
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        This court has determined this appeal is appropriate for referral to alternative dispute
resolution (ADR). 4TH TEX. APP. (SAN ANTONIO) Loc. R. 2. All further communications
with this court by the parties regarding ADR shall be directed to the clerk of the court.

        All parties are ORDERED to respond in writing by August 10, 2016 stating: (1) any
objection to mediation; and (2) whether the parties agree on the selection of a mediator
and, if so, the name and address of the mediator of their choice.

       If the parties agree to mediation and select a mediator, this court will issue an order
suspendi ng all appellate deadlines for forty-five days to allow the parties to concentrate on the
scheduling and completion of the mediation process.


       Is it so ORDERED on July 27, 20 16.
                                                                             FILE COPY




                                              _________________________________
                                              Marialyn Barnard, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court